Citation Nr: 0002575	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to January 
1973.  He died in June 1991.  The appellant has been 
recognized as his surviving spouse.  

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office, Cleveland, Ohio, terminated the appellant's award of 
improved death pension effective May 1, 1993, due to excess 
income.  This action resulted in an overpayment in her 
account.  In August 1996, the Regional Office Committee on 
Waivers and Compromises denied the appellant's request for a 
waiver of recovery of the indebtedness.  She appealed from 
that decision.  The overpayment was initially reported to be 
$16,835.60.  Later, it was reduced to $13,217.15.

In her substantive appeal in June 1977, the appellant in 
effect questioned the propriety of the creation of the 
overpayment.  She asked that she be provided an audit of her 
account reflecting how the overpayment was created.  In July 
1997, she was provided an audit reflecting the amounts paid 
and the amounts due during the period of the overpayment 
together with the amount of the overpayment.  The appellant 
made no further contentions regarding the creation of the 
overpayment.  Accordingly, the Board concludes that the only 
issue on appeal is the question of entitlement to waiver of 
recovery of the indebtedness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of improved death 
pension benefits as surviving spouse of the veteran for 
several years.  As of 1993, her award was based on family 
income consisting of Social Security benefits for her 
daughter.

3.  In May 1996, the regional office terminated the 
appellant's award of improved death pension effective in May 
1993 due to excess family income, including income other than 
Social Security benefits.  This action resulted in the 
overpayment in question.

4.  There was not a significant degree of fault on the part 
of the appellant in creation of the overpayment.  Recovery of 
the indebtedness would seriously impair the appellant's 
ability to meet necessary family living expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.

In May 1996, the appellant's award of improved death pension 
was terminated effective in May 1993 due to excess family 
income including income other than the Social Security 
benefits of her daughter.  This action resulted in the 
overpayment in question.

The Regional Office Committee on Waivers and Compromises held 
that there had been no fraud, misrepresentation or bad faith 
on the part of the appellant in creation of the overpayment.  
That determination, being favorable to the appellant, has not 
been questioned.  Since the matter is not in dispute, it is 
not an appellate issue which the Board can consider.  Under 
the law, her request for a waiver of recovery of the 
indebtedness is therefore not barred on the basis of any of 
those factors.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The Committee on Waivers and Compromises further held, 
however, that recovery of the indebtedness would not be 
against the principle of equity and good conscience.  
Accordingly, the appellant's request for waiver of recovery 
of the overpayment was denied.

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, as indicated previously, in May 1996, the 
regional office terminated the appellant's award of improved 
death pension effective in May 1993 due to excessive family 
income including wages, unemployment benefits and the early 
withdrawal of pension benefits by the appellant as well as 
her daughter's Social Security benefits.  The appellant had 
not previously reported the receipt of some of these items 
which are countable as income by the VA.  There was some 
fault on the part of the appellant in creation of the 
overpayment by failing to promptly report the receipt of all 
of her income to the VA.  The appellant had previously 
advised the VA that she was unable to write or understand 
English very well; furthermore, it is not apparent to the 
average person that the withdrawal of pension benefits, or 
unemployment benefits would be countable as income for VA 
purposes.  Accordingly, it is plausible that there may have 
been some misunderstanding on her part as to the prompt and 
proper reporting of all income received by her to the VA.  
Accordingly, the Board concludes that there was not a high 
degree of fault on the part of the appellant in creation of 
the overpayment.

On the financial status report submitted by the appellant in 
May 1997, she indicated that her only income consisted of her 
net salary of $798 whereas her monthly expenses were $987.  
During the years of the overpayment, her employment was 
intermittent and there were several dependents in the 
household.  The only asset listed by her is a 1986 
automobile.  Thus, it appears that she has been living at 
essentially a poverty level for several years, and is not 
significantly above that level now.  It is clear that 
recovery of this relatively large indebtedness would result 
in a financial hardship for her.

After carefully considering the entire record in this case, 
the Board concludes that recovery of the overpayment of 
improved death pension benefits would be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  Accordingly, under the circumstances, it 
follows that entitlement to waiver of recovery of the 
indebtedness is in order.  In arriving at its decision in 
this regard, the Board has resolved all doubt in favor of the 
appellant.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of overpayment of improved 
death pension benefits is established.  The appeal is 
granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

